                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

SPECIALIZED LOAN SERVICING, LLC, )
                                 )
                 Appellant,      )
v.                               )
                                 )                  JUDGMENT
JOHN JOSEPH DEVITA, DEBORAH      )
ANN DEVITA, and JOHN F. LOGAN,   )                  No. 5:18-CV-283-D
                                 )
                 Appellees.      )

Decision by Court.

This action came before the Honorable James C. Dever III, United States District Judge, for ruling
as follows:

IT IS ORDERED, ADJUDGED, AND DECREED that the court AFFIRMS the bankruptcy
court's order denying SLS's motion for reconsideration and DISMISSES the appeal [D.E. 1].




This Judgment Filed and Entered on March 14, 2019, and Copies To:
William Walt Pettit                          (via CM/ECF electronic notification)
Travis Philip Sasser                         (via CM/ECF electronic notification)




DATE                                         PETER A. MOORE, JR., CLERK
March 14, 2019                               By:    /s/ Nicole Sellers
                                             Deputy Clerk
